PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/912,473
Filing Date: 5 Mar 2018
Appellant(s): MEDTRONIC MINIMED, INC.



__________________
WILLIAM WOOD
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 9, 2022



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 9, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.

Rejections

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2,6-8,21-25,30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Peyser (US 20090270704) in view of Yum (WO 00/14535)

Peyser teaches a composition of matter comprising a glucose sensing enzyme complex that reacts with glucose and comprises: glucose oxidase, glucose dehydrogenase or a hexokinase/glucose-6-phosphate complex (Paragraph 15);
 wherein: the composition is disposed within a porous substrate (Paragraph 16);
the porous substrate comprises at least one channel in operable contact with the glucose sensing complex (Paragraph 15; Paragraph 65):
the porous substrate is coupled to a layer of an adhesive composition adapted to adhere to human skin (Paragraph 17,65)
the layer of the adhesive comprises an opening adapted to allow sweat to flow from human skin into the porous substrate (Paragraph 16; Paragraph 65), wherein the opening is operably connected to the at least one channel (Paragraph 65), the at least one channel and the glucose sensing complex are disposed in the composition such that concentrations of glucose can be sensed in sweat that flows from human skin into the opening and through the at least one channel to the glucose sensing enzyme complex (Figure 2B, Figures 3A-C; Paragraph 62,65).  Peyser teaches that open channels which can be considered “openings in the adhesive layer” can be used to successfully absorb sweat (Paragraph 65).  In separate embodiments, the reference teaches that porous substrates can be used to absorb sweat; such porous substrate material can also be used to prevent/minimize reabsorption of glucose (Paragraph 51).  It would have been obvious to have included both features in order to gather as much sweat as possible while preventing glucose loss.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)
	Peyser does not teach the utilization of a detection system that incorporates a colorimetric system.  However, at the time of applicant’s filing, it would have been obvious to have incorporated a color indicating system in order to alert an individual to the status of the glucose level as taught in Yum.  An artisan would have been motivated to have included a color indicator because Yum teaches that indicator chemicals can be used to help visually indicate the presence of an analyze (Pages 14-15).  Yum teaches glucose oxidase associated with a color change indicator can be used to successfully indicate the presence of glucose (Pages 14-15).  Therefore, a colorimetric indicator that changes color following reaction of glucose with the enzyme complex; and
a predefined concentration of glucose adapted to form a threshold concentration of glucose in an aqueous environment as the glucose sensing complex senses glucose incorporated into the detection device of Peyser would have been obvious due to the easy in which a change in glucose level could be detected.  The composition/device is used to measure glucose present in sweat (Abstract) as in instant Claims 1, 21,31
Dependent Claims taught by Peyer
Paragraph 96 specifically states that the device can specifically “measures the total quantity of glucose present in a fixed volume, and then convert the glucose measurement into a concentration.”  Claim 5 states that the process can involve the collection of less than about 20µl of sweat as in instant Claims 2,31
Paragraph 19 states that a buffering compound may be present in such a system.  Since sweat is slightly acidic, the presence of a buffer would help to modulate and increase the pH in an aqueous environment as in instant Claims 6, 21, 31, human sweat (Abstract, Example 2) as in instant Claim 7, the capillaries and the porous substance are able to wick sweat from the skin to the glucose sensing enzyme complex (Abstract, Paragraph 15, Paragraph 25, Paragraph 65) as in instant Claim 23, wherein the glucose sensing complex is disposed at a location in the porous substrate coupled to the layer of adhesive composition in an orientation such that when the composition is adhered to an individual, sweat flows from skin of the individual to the glucose sensing complex so that the composition non-invasively senses glucose present in sweat (Figure 2B, Paragraph 15, Paragraph 17, Paragraph 62, Paragraph 65) as in instant Claim 30
Dependent Claims taught in Yum
Yum teaches that glucose sensing complex comprises glucose oxidase, the colorimetric indicator comprise a Trinder reagent comprising 4-aminoantipyrene (Page 14, last line) as in instant Claim 8.
Paragraph 16 of Peyser states that porous membrane can be successfully used to remove sweat from the skin.  The Peyser reference does not specifically state that the membrane is composed of hydrophilic and hydrophobic regions; however, at the time of applicants’ filing, it was known that a porous membrane with hydrophilic and hydrophobic regions as taught in the Yum reference could also be used to successfully help absorb sweat away from the skin and into a detection device as taught by Yum.   Yum discusses that the device can involve a hydrophilic membrane which encourages the absorption of the sample (Page 11, ln 18-22).  Yum goes on to further state that sections of the device can involve hydrophobic regions that prevent liquid from traversing freely in between the various reaction zones (Page 12, ln 12-19).  This configuration helps to channel the flow of sweat as well as in instant Claim 22.
As mentioned above, Yum discusses the colorimetric aspect of the invention. Such devices “may be read visually by reference to a color standard or colorimetrically by an instrument calibrated or programmed to detect a certain color (Page 1, In 24-26).”
Figure 3 is showing a cover on the device which would allow visualization of the color change (Figure 3). There is a window in the cover (#2) which would allow the color to be visualized as in instant Claim 24. #23 AND #25 are openings/ports in spacer layers in Figure 3 which allow visualization to take place as in instant Claim 25.  It would have been obvious to have incorporated these colorimetric features into the device/composition taught by Peyser so that the presence of glucose could be readily detected.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Claims 1,4-5,21-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Peyser (US 20090270704) in view of Yum (WO 00/14535) and Rebec (US 20130172699)

	Peyser and Yum apply as above.  Both Peyser and Yum teach a permeable material which allows analyte containing fluid to migrate to the testing/indicator region.  Neither Peyser or Yum teach that the porous material can be made with chitosan.  However, at the time of applicants’ filing, it would have been obvious to have made the porous material out of chitosan based on the teachings of Rebec.  An artisan would have been motivated to have made the porous material out of chitosan because Rebec teaches that chitosan can be used in detection systems because it allows solution containing an analyte to successfully diffuse to the indicator region (Paragraph 59) as in instant Claim 4.
	The system of Yum focuses on the detection of glucose.  The teachings of Peyser mentions that glucose concentrations can be detected but fails to teach more precisely how specific critical ranges are detected.  However, developing a glucose monitoring system that detected glucose at critical ranges would have been obvious based on the teachings of Rebec.  An artisan would have been motivated to have improved the teachings of Yum and Peyser to detect specific critical ranges present so the user of such a device would have a better understanding of what the specific glucose level was.  Rebec teaches a glucose monitor in which 3 ranges can be indicated using a unique color change.  The ranges taught in Rebec are the following:  low (20-200 mg/dL), medium (150-400 mg/dL), and high (400-700 mg/dL) (Page 8[79]) (Paragraph 79 of Rebec).  The indicator would exhibit the unchanged initial color at concentrations less than 1.8 mg/dL.  The other ranges (medium and high) represent concentrations higher than 1.8mg/dL and would change color accordingly to the specific range of glucose present as in instant Claim 5,
Rebec teaches that 3 different glucose levels can be detected; each level is greater than 1.8 mg/dL. Rebec does not specifically mention the presence of an interpretative key. However, it would have been obvious to have had such a key so that a person using the composition/device would understand what the results indicated.
The key is merely instructional and constitutes nonfunctional printed matter which does not distinguish the claims from identical prior art. MPEP 2112.01, Part III. as in instant
Claim 27.

	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Claims 21-24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Peyser (US 20090270704) in view of Yum (WO 00/14535) and Song (US 20140324004)

Peyser and Yum apply as above.  Neither reference teaches the presence of a wetness indicator.  However, the inclusion of a wetness indicator would have been obvious based on the teachings of Song.  An artisan would have been motivated to have included a wetness indicator because Song teaches that in order to alert people that a composition has been saturated or soiled, it is desirable to place a wetness indicator “on a user facing surface” of the topmost layer of an article so that saturation can be easily detected (Paragraph 87).  Figure 2B of Peyser has a top layer that can be easily seen by a user, and attaching a wetness indicator at that location would be obvious because it would indicate that the composition was entirely saturated  as in instant Claim 28.


Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.


Claims 21-24, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Peyser (US 20090270704) in view of Yum (WO 00/14535) and Markle (US 20140058225)

	Peyser and Yum apply as above.  The references do not teach the simultaneous measurement of pH.  However, at the time of applicants’ invention, it was known that pH could affect the measurement of the glucose concentration. Markle teaches a measuring process which involves the simultaneous measurement of both pH and glucose in order to determine the true amount of glucose concentration based on the pH present (Pages 2-3[35]). It would have been obvious to have incorporated the monitoring of pH with the combined teachings of Peyser and Yum in order to better determine the amount of glucose present as in instant Claim 29.

Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was filed especially in the absence of evidence to the contrary.



(2) Response to Argument

Appellants argue that the references in examiner’s rejections fail to show a “glucose sensing enzyme complex to be disposed within the porous substrate.”  The term “within” is not specifically defined in applicants’ specification.  Therefore, the term will be given the broadest reasonable interpretation.  According to the Merriam-Webster dictionary definition attached, “within” can mean in the inside.  This corresponds to what is being taught in the Peyser reference.  Peyser teaches a glucose sensing enzyme complex (216 in Figure 2B) which is within/inside a porous substrate.
The following is Figure 2B of Peyser. 


    PNG
    media_image2.png
    396
    609
    media_image2.png
    Greyscale

 In Figure 2B, #212 is the adhesive layer. The adhesive layer must have openings present in order to allow the sweat to pass to the collection layer. The collection layer is represented by #214.  Paragraph 15 of Peyser states that the “collection layer may be composed of a series of micro-channels that collect sweat by capillary action in a wicking action.”  Paragraph 15 states that the detection layer/enzyme sensing complex is in fluid communication with the collection layer.  Paragraph 16 states that sweat permeable membranes are present which would allow the sweat to pass to the collection layer and then to the enzyme sensing complex. An adhesive layer can be included in order to attach the patch to the skin (Paragraph 17).  If sweat can reach the microfluidic collection area/#214, then the patch must be permeable in a manner that allows for the passage of sweat through an adhesive layer and other permeable membranes closer to the skin than the collection layer.   Furthermore, Paragraph 65 specifically states, “the microfluidic channels of #214 may be open to the skin, or they may communicate with the skin through a sweat-permeable membrane.”  Since the porous membrane/adhesive layer is on the outer surface of the patch, the enzyme sensing  complex of Peyser is disposed within a porous substrate.  
Applicants further argue that examiner’s analysis of the Peyser reference is that the enzyme sensing composition is within the adhesive layer.  Examiner is interpreting the claims to mean that the sensor can be on the inside of the skin adhesive/porous substrate.  The claims do not specifically state that the glucose enzyme sensing complex must be fully encapsulated by a porous substrate.  The claims just state that the glucose sensing enzyme complex must be “within a porous substrate” which can be interpreted as being on the inside of a porous substate.  In order for the patch of Peyser to be functional, there would have to be a least one hole or pore in the adhesive layer in order to allow sweat to reach the enzyme sensing complex or the patch would simply not work.  Examiner is not stating that the enzyme complex is disposed within the adhesive strip/tape of the Peyser sensor.  Based on the claim construction, it is permissible for the glucose sensing element to be on the interior of adhesive /permeable membranes.  Figure 2B clearly shows that the glucose sensing complex is within the patch, on the inside of the adhesive/permeable surface.
	The arguments against Yum, Rebec, Markle, and Song is that they do not cure the deficiencies of Peyser.  Because Peyser is not a deficient teaching, these references are still valid for what they actually teach in the rejections.  




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/LAUREN K VAN BUREN/Examiner, Art Unit 1632                                                                                                                                                                                                        
Conferees:
/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635                                                                                                                                                                                                                                                                                                                                                                                                                
{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.